 -In the MatterofNORTHCAROLINAFINISHINGCo.andTEXTILEWORKERS UNION OF AMERICA,C.I.O.Case No. C-0150.Decided September 19, 1944Jurisdiction:grey goods finishing industry.Unfair LaborPracticesInterference,Restlaont, and Coeicion:inquiries into union affiliation of em-ployees; warning that "good reason" could be thought tip to discharge unionmembers ; disparagement of the union ; allegation that employer granted wage,increases immediately following organizational activities of the union andthat employer warned employees not to converse with known union adherents,dismissed; allegations of discriminatory transfer of several employees as towhom, with the exception of one employee, no exceptions were filed, dismissed.Discrimination:discharge of active union adherent because of its opposition toher known union activity.Remedial Orders:reinstatement and back pay awarded.Messrs-..Earle K.,Shaw,eand,Albert P. Wlteatley,.4orthe Board-.Messrs.Walter Woodson, Walter Woodson, Jr.,andNelsonWood-son,of Salisbury, N. C., for the respondent.Mr. R. H. Brazzell,of Atlanta, Ga., for the Union.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASF.Upon an amended charge l duly filed on December 3, 1941, by Tex-tileWorkers Union of America, affiliated with the Congress of Indus-trial Organizations; hereirr calledrthe Union, the, National Labor -Re-nations Board, herein called the Board, by the Regional Director forthe Fifth Region (Baltimore, Maryland), issued its complaint datedJanuary 22, 1942, against North Carolina Finishilig Co., Salisbury,North Carolina, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) and'Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and of notice ofhearing were duly served upon the respondent and the Union.I The oiigmal ch.uge nnas bled on October 2, 194144 N L R B, No 330184 NORTH CAROLINA FINISHING CO.185With respect to the' unfair labor practices, the complaint asamended at the hearing alleged in substance that the respondent:, (1)from on or about June 1, 1941, to the date of the complaint, madedisparaging and derogatory remarks about the Union; questionedemployees about uiiion activities ; transferred union members to unde-sirable and less remunerative jobs; warned employees not to conversewith union members; and granted wage increases immediately follow-ing organizational activities by the Union; (2) discouraged member-ship in, the Union by discharging and refusing to reinstate Annie MaeEvington and Carl- Cecil Peeler because they joined and assisted theUnion; (3) discouraged membership in the Union by- dischargingBernard Peeler on November 6, 1941, and refusing to reinstate him-untilDecember 29, 1941, because he joined and assisted the Union,and (4) by reason of the foregoing acts interfered with; restrained, andcoerced its employees in the exercise of the rights guaranteed in'Section 7 of the Act.On February 2, 1942, the respondent filed its answer to the complaint.As amended at the hearing the answer denied that the respondent hadengaged in the unfair labor practices alleged in the complaint, assertedthat Annie Mae Evington was discharged for unsatisfactory work, andthat Carl Cecil and Bernard Peeler were discharged because there was-insufficient work of the kind they did to keep them employed.Pursuant to notice, a hearing was held February i9,20, 21, 23, and 24,1942, at Salisbury, North Carolina, before Frank A. Mouritsen, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard, the respondent, and the Union were represented by counsel andall participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.-At.the beginning of the hearing counsel for the Board, with-consentof all counsel, moved to amend the complaint to make it more definiteand specific.At the conclusion of the Board's case and at the end ofthe hearing counsel for the Board moved to amend the pleadings toconform to the proof.The Trial Examiner granted the motions withthe understanding that the respondent's answer be deemed amended todeny the allegations of the complaint as amended.At the close of thehearing counsel for the respondent moved to dismiss the complaint.The Trial Examiner denied the motion.During the hearing the TrialExaminer made various rulings on other motions and on the admissi-bility of evidence.The Board has reviewed the rulings of the TrialExaminer and 'finds that no prejudicial errors were committed.Therulings are hereby affirmed.On April 1, 1942, the Trial Examiner issued his Intermediate Re-port, copies of which were duly served upon the parties, in which he 186DECISIONS O1 NATIONAL LABOR RELATIONS BOARDfound that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of, Section 8(1) and (3) and Section 2 (6) and .(7) of the Act.He recommended.that the respondent cease and desist from such unfair labor practicesand, take certain affirmative action in order to effectuate the policies ofthe Act.Thereafter, on May 23, 1942, the respondent filed exceptionsto the Intermediate Report, and submitted a brief in support of theexceptions.Pursuant to notice duly served on the parties, a hearingfor the purpose of oral argument was held before the Board in Wash-ington, D. C., on June 18, 1942.The respondent and the Union wererepresented by counsel and participated in the argument.'The-Board has considered the respondent's exceptions to the Inter-mediate Report and its brief and, insofar as the exceptions are incon-sistent with the findings of fact, conclusions of law, and order set forthbelow, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. '1'III?RUS1NESS OF THE RESPONDENTNorth Carolina Finishing Co. is ,a North Carolina corporation hav-ing its principal office and place of business at Salisbury, North Caro-lina.At its plant and place of,business the respondent is engaged inthe finishing of grey goods, which involves the sizing, bleaching, anddyeing of cloth.During 1941 the respondent used materials valied`atapproximately $1,000,000, of which more than 50 percent was receivedfrom States other than North Carolina.During 1941 the respondentfinished goods valued in excess of $2,000,000.A large proportion 'ofsuch finished goods was shipped to States other than North Carolina.The respondent.concedes that it is engaged in commerce within themeaning of the Act.11.TI-IF ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations. It admits to member-ship-employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. Background and interference, coercion, and restraintIn May 1941, the Union, through its organizer, McKee, initiated itscampaign to organize the respondent's employees. In the latter partof May, McKee mailed union papers and circulars to the employees0 NORTH CAROLINA FINISHING CO.187and later in June or July extended his activities to include personalvisits and discussions.A number of employees joined the Union inJuly.During July, W. F. Robertson vice president and general man-ager of the respondent, became aware of McKee's attempts to organizehis employees.On July 28 he called a lueeting of the overseers of theplant, told them of the attempts being made to organize the employees,instructed them not to interfere with the employees', right to self-organization, and announced a general wage increase effective as ofJuly 14, 1941.He instructed the overseers to pass this informationalong to the second hands .2 In connection with the rumor that Robert-son had increased wages in order to counteract union activity, Boston,a second hand,3 stated to employee Clifford Myrick, who testified tothe utterance, that the overseers had a nleetiug at which Robertsonannounced the wage increase and said he hoped the boys would forgetabout the Union and not pay someone to dictate to them. Boston didnot deny Myrick's testimony.Robertson, however, denied that thewage increase was given in the hope of making the employees forgettheir union activity and stated that the increase was in line with thetrend-in the industry.We credit Robertson's testimony that the, wageincrease was not granted for the purpose of discouraging union activi-ties.However, we also credit the testimony of employee Myrick andfind that Second Hand Boston made the statement attributed to himby Myrick and sought thereby to give the false impression that. thewage increase was a manifestation of the respondent's hostility to theUnion.Near the first of August, Walser, second hand in charge of thesewing room, entered into a discussion with a group of subordinateemployees. In uncontradicted testimony, J. C. Allred, Jr., one of theemployees present, gave the following account of what happened.Walser said, "Your, union is nothing but run by a bunch of Germansto make you go out on strike for 2 or 3 weeks and to hamper defensework."Walser asked the group why they chose the C. I. O. insteadof the' A. F. 'of L. or one of the railroad- brotherhoods and wantedto know what good the Union could do. Informed, that the Unionwould establish bargaining rights, he then asked the employees if theycould not bargain for themselves.The group asked Walser whatRobertson thought of the Union and Walser stated that Robertsonhad said he had always taken care of the workers and if they wanted,toorganize and join a union and do so themselves "to go ahead."Ellen Messick, another employee, testified, without denial, that aboutthe same time as the discussion previously alluded to, Walser toldher that the C. I. O. "was not worth a God damn."2 Supervisory employees immediately below the overseers.8As a second hand,Bostondid not attend the meeting of overseers. 188 ,DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployee Messick further testified, without contradiction, to aconversation she had with Walser in the early part of September.Walser remarked that he thought the Union would never get a closedshop at the respondent's plant,' and that he had "heard remarks abouthere that if we get the Union we would not have authority to fireanyone."Messick repliedthat if the respondent did discharge any-one it would have to take the matter up with the Union and give agood reason for the discharge.Walser then said, "Ellen, don't getsuch stuff in your head.Don't you think the coinpan`y,has senseenough to give a good reason?"During August 1941 McKee continued his organizational effortson behalf of\the Union.He and some of the respondent's employeesdistributed union papers and circulars at the gates of the plant.Moreemployees joined the Union, and on August 17, 1941,a charter wasinstalled and officers were elected.The following,all employees ofthe respondent;were elected,to office : Clifford Myrick, president ;Walter Orrell, vice president;Annie Mae Evington,recording secre-tary; and Everett C.Conrad, financial secretary.The names of thenewly elected officers were published in an article in a union paperwhich was distributed around the,plant on September 10, 1941.Supervisory employees of the respondent admittedly read the paperand knew what officers were elected. Ellen Messick, Louise Kapley,J.C.Allred,Jr., and Mary Jane Evans, all employees of the re-spondent, testified without contradiction and we find that duringAugust Second Hand Walser questioned them about their unionmembership.Mary Jane`Evans further related that Walser askedher whether Annie Mae Evington had asked her to join the Union,and that she answered in the affirmative.Walser did not deny thatlie questioned Mary Jane Evans.Wd credit the above testimony of Myrick, Allred,Messick, Kapley,and Evans,as did the Trial Examiner,and find that Second HandsBoston and Walser engaged in the conduct heretofore related in thetestimony of these witnesses.Second Hand Walser's inquiries into the union affiliation of em-ployees, his warning that the respondent could think up a "goldreason" to discharge union members, and his, disparagerneht of theUiiion all tended to discourage the respondent's employees from mem-bership'in the Union, for they indicated the respondent's oppositionto such membership.A like opposition, tending to produce similarresults,was conveyed by the utterance of Second Hand Boston whichwas 'addressed to employee Clifford Myrick.Moreover,it is signifi-cant that the remarks of Walser and Boston were made at a timewhen the Union was active in organizational efforts. NORTH CAROLINA FINISHING CO.189Walser and Boston, as described above, the respondent interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.B. The trains fer of union officersThe complaint alleged tllat. the 'respondent transferredWalterOrrell,CliffordMyrick, and Everett C. Conrad, union officers, toundesirable and less remunerative jobs and thereby discriminatedagainst them.The respondent in its answer denied the allegations.On October 8, 1941, Walter Orrell, vice president of the Union,was transferred from his roll job to yarder machine operator.Onthe roll'job his duties had taken him into other departments, andhe had freedom of movement throughout his own department.Asand could not move throughout his and other departments. Theevents leading up to the transfer are disclosed in the testimony ofOrrell that Overseer Little came to him around September 1, 1941,and said, "I know you are a union man. I know you are workingfor the union. I don't care anything 'about it. It does not meananything to me. . But it has been reported to me that you have beengoing in other departments and talking about the union and I shallhave-to ask you not to do that.", Little corroborated the, above testi-mony;'Orrell further testified that, shortly after the above-quotedconversation, Little again came to him and said, "We are thinkingof changing your job.Your job requires you to contact every manin this department, and it seems that you are taking up a little moretime than is necessary and we are kind of in need of yarder men andfolders."Orrell protested his transfer on the ground that he pre-ferred his roll job.There is no evidence to indicate that the yarderjob'is less desirable than the roll` job.Orrrell received several wageincreases after the change, and despite the fact that Foster, who tookhis place on the roll job, was receiving as much as Orrell at the timeof the hearing, there is nothing in the record to establish that Orrellsuffered financially because of the change.There is no showing inthe record that it was customary for employees to circulate freelythroughout the plant and to talk to each other during working hoursor that the transfer deprived Orrell of any established right orprivilege to which he was entitled.On the basis-of all',the evidence, we find, that by the transfer ofOrrell the -respondent did not interfere with, restrain, or coerce itsemployees-in the exercise of the rights guaranteed in Section 7 of theAct.Such allegation of the complaint will be dismissed: 1`90'DECISIONS'OF NATIONAL 'LABOR 1RELAT1ONS BOARD°D iiiiOctober'1941, the respondent also shifted Clifford Myrick,the-president-of the' Union. and' Everett`Conrad, the financial'secre-tary of the T;nion, into new positions.The Trial Examiner recom-mended that the portions of the complaint, relating to these trans-fers be dlsuu^^e^1.The Union filed no exceptions to these recom-mendations.We have reviewed the record and find that these allega-tions are not supported by substantial evidence.We find, as did theTrial Examiner, that by these transfers the respondent did not inter-fere with, restrain, or coerce its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Those allegations of the com-plaint will, therefore, be dismissed.We also agree with the Trial Examiner that the evidence is in-sufficient to support the allegations of the complaint that the re-spondent interfered with the employees' right to self-organizationby "warning employees not to converse with known union members,"andfby "granting wage increases immediately following organiza-tional activities by the U neon," and we shall order that such allega-tions of the complaint be dismssed.C. The dv,churye of the Peele'r'sThe cdniplaiu t alleges that'.on or about November G. 1941, the re-spondent discharged and has since refused to reinstate Carl CecilPeeler and Bernuird Peeler.4 for the reason that they joined and as-sisted 't lieUnion, 'and ' engaged -in ' concerted ;act'ivities with othererriployees for the purposes of collective bargaining and, other mutualaid and protection.The Trial Examiner-found that the evidencedoes not sustain' a finding that Carl Cecil Peeler was discharged orthat he was refused reinstatement because of his union activity.Healso found that Bernard Peeler was not discharged because of hisunion activity.The Union filed no exception to the aforesaid findings.The Union,' however, did object to such findings at the oralargunient before' the Board:We have e amined the 'record andagree with the Trial Examiner that it does not support the allega-tions of the complaint with respect to Carl Cecil Peeler and BernardPeeler.We find that the respondent has not discriminated in regard tothe hire and tenure of employment of Carl Cecil Peeler and Bernard'Peeler, thereby discouraging membership in a labor organization.D. The discharge of EvingtonThe complaint alleged that on September 2.5, 1941; the respondentdischarged and thereafter refused to reinstate Annie Mae Evington4Bernard Peeler was reinstated in December 1941. NORTH CAROLINA FINISHING CO.191because of her membership in and activities on behalf of the Union.,The respondent's answer admitted that Evington was discharged atthe time alleged, denied that her dismissal was based on union mem,bership or activities, and alleged that she had been discharged be-cause, as an inspector, she had passed more defective sheets than anyother inspector.'Evington, at the time of her discharge; had been enployed:approxi-,mately 3 years by the respondent in the sheet department of the sew-ing room.In De:,ember 1940 she was transferred from the secondto the first shift where she worked under the supervision of Walser,second hand, 'and Grubb, overseer.On the first shift she worked asan inspector and folder part of the time and did other work in thedepartment the remainder of the time.As an inspector and folderitwas her duty to detect and weed out defective sheets. The respond-ent classified defective sheets as "seconds" and "thirds."A "third"-was defined- as "a glaring defect"; "a very,bad defect, either a holeor a torn selvage or a bad weave or a large stain or oil spot." A"second" is a lesser defect.On September 25, Second Hand Walser-brought two "thirds" to Evington while she was working, informedher that her average of passing "thirds" was higher than that of anyother inspector and that she was therefore discharged.Prior to her discharge, Evuigton took an outstanding part in the.organizing program of the union. She joined the Union on August1,1941, attended, union meetings, solicited members for the Union.signed up approximately 12 of the girls in her department, acted onunion committees, wore her union button in the plant, and finally waselected to office in the Union on August 17. It is not denied thatbefore she was discharged, Walser had read in the union paper thatshe was an officer of the Union, had seen her wearing her unionbutton in the plant, and had learned from questioning other em-ployees that she had asked them to join the Union.'The respondent endeavored to establish that Annie l\fae Evingtonhad been-discharged because she passed more "thirds" than any otherinspector.Records which the respondent introduced in evidenceshowed that a number of "thirds''-' were being passed by'inspectors inthe sheet' department.The records begin with the 9-week periodending on July 30, 1941.' The records continue with another 9-weekperiod which ended October 1, 1941, and then were discontinued.The number of "thirds" passed in the first 9-week period by some 35inspectors totaled 126. In the next 9-week period the total decreasedto 70.There is also evidence regarding complaints sent in to the,respondent by its customers.The evidence shows that between Jan-uary 1 and September 25, 1941, the respondent received 8 letters from6There wereno records kept before that time 192DECISIONSOF NATIONALLABOR RELATIONS BOARD-customers complaining of the receipt of defective sheets, and'-it was'asked to replace '23 of the sheets a inspected during that period.,Robertson testified that several days before Evington's discharge hewas informed by the respondent's representative in New York of acomplaintmade by the Philadelphia Quartermaster Depot which in-volved the rejection of 33 sheets out of a shipment of 720.Furtherrecords were introduced in evidence which showed the number' of"thirds" with which, inspectors, had been charged between May - 29and October 1, 1941-the entire period for which the statistics.werekept.The inspectors credited with the largest number of "thirds"and their totals were as follows: Mary Doby, 12; Annie Mae Eving-ton and Laura McBride, 11 each; and Rozelle Richards and NancyMiller, 9 each.The record discloses that on several occasions during the 18 weeks'period when records were kept Walser and Grubb called the in-spectors together and cautioned them'about their releasing of "thirds."Walser testified that he had warned the inspectors as a group thatsome would be "laid off" if they continuedto pass asmany "thirds."Grubb testified that, about the middle of September 1941, he gavethe inspectors as a group a final 'warning that, "If you keep yourjobs youare goingto have to improve your inspection."Grubbfurther stated, without denial, that Evington was present when hegave his final warning.According to the testimony of Robertson, itwas after this warning, on about September 21, 1941, that he receivedthe telephone report from his New York representative relative tothe rejection of 33 sheets by the Philadelphia Quartermaster Depot.Robertson testified that upon receiving the information he called inGrubb, told him of the complaint, and directed him to discharge someinspectors at the end of the week.Grubb corroborated the testimonyof Robertson by stating that Robertson had said, "We have got to dosomething about it; it is up to you to correct it, and if it is necessaryto fire an employee, why, all right."Acting in response to Robertson's order, Grubb told Walser todischarge Evington on September 25, 1941.Grubb and Walser gavethe following' account of the, circumstances which preceded the dis-missal of Evington.Walser testified that 2 days before the dis-charge of Evington lie added up the number of "thirds" passed bythe various inspectors and entered the total on the records he was-keeping.Grubb, although admitting that Walser "may" have en-tered some totals, related that he himself did some totaling in' hisown mind which enabled him to note the inspectors who showed atotal of 11 or more "thirds."He, however, stated that he completedthe addition of the number of errors checked against some of the0Robei tson testified that the iecpondent produced 10,000 dozen sheets per week NORTH CAROLINA .FINISHING CO.193inspectors after the discharge of Evington and after Robertson toldhim that the Union had filed charges:Grubb also testified that,,as a result of - his examination of the ,record on "thirds" kept byWalser, he concluded that Evington and Messick had passed the 'high-est number of "thirds." 7Walser testified that 2 days before thedischarge of Evington, Grubb took the list,which showed the "thirds'?,checked against the inspectors and told him to check the number ofdays that "some" of those employees who had a "good many thirds"marked against them had worked as inspectors during the period,begin it ing,withMay 29, 1941.$Walser said that Grubb specificallyalluded to Evington, Doby, Roselle Morgan, and Edna Wilson.'Walser further testified that he made the check as directed.Thereis no evidence to indicate that Walser checked the employment recordof all who appeared on the records as having the most "thirds." eAlthough the records listing the number of "thirds" with which eachinspector was charged gave the appearance opposite the names ofDoby and Messick of having had a notation erased in regard to num-ber of days worked, Walser testified that he' did not mark any suchnotation beside anyone's name except Evington's.Walser could not`'recall"who noted or erased the information opposite the names ofDoby and Messick.According to the testimony of Walser, after he had completed 'thetask of checking as described above, he reported his findings to Grubbwho then told 'him to discharge Evington and Doby. , Grubb, how-ever, testified that he did not check the work records before Eving-ton's discharge, and that he relied only upon his memory with refer-ence to the time spent on inspection by Evington.Both Walser andGrubb testified that in discharging Evington they took cognizance ofpercentages of "thirds" passed by the inspectors as computed by.reference to the number of days the inspectors worled.io'At the hearing it was disclosed that two of the 11 errors listed against Eviiigtonwere placed upon the records after the day of her discharge.Any examination of therecords prior to that time would have shown a total of only 9"thirds" passed by herwhen Walser was first called as a witness lie testified that he did not examine theemployment iecords to ascertain the number of days the inspectois had worked untilafter the dischaige of Evington.'Tile eiidence intioduced at the heating brings out the following facts in respect tothe nmmbet.of days worked on inspection byi those employees who were credited with thelaigest number of "thuds "Foi convenience a table is constructed AN hick also indicatesthe number of "thirds" charainst the namededil isctsgagrpeorgnThirdsDaysThirdsDay sPassedWorkedPassedWei liedMary Doby________________ 1241EllenMessick__________ 1059Annie Mae Evington________ 1146hazelCorrell__________ 10'72Laura McBride------------- 1169Rozelle Richards--------967Frances Bailey_____________ 1064Nancy Millet ----------- 968The fact that Evington woiked'only 46 days duiing the period investigatedafford,no basis tor an unfavorable inferenceShe woiked as an inspectoi only when the ieopond-cut told her to do soAt other times she worked on mangling487495-42-N of 44--13 194DECISIONSOF 'NATIONAL !LABOR RELATIONS BOARDDespite the fact that Walser testified than Grubb had ordered thedischarge of Doby at, the same, time Evington was .dismissed,. Dobywas not released until 1-day after Evington was discharged.,Walserexplained such fact by intimating that Doby did not work on theday when Evington was discharged. The respondent's records, how-ever, show that Doby did work on September 25, 1941. Grubb gavea very different account concerning the discharge of Doby.He testifled that the -fact that Doby had been absent from work a great dealduring the period covered by the record of "thirds" was not broughtto his attention until after Evington had been discbarged.Accord-ing to Grubb, he and Walser made a check of the work records afterhe heard of Doby's absences, and on the basis of such check Grubbordered Doby discharged.Walser made no mention of such latercheck of the work records.Walser related that Doby was generallyknown as a poor worker, and that she was absent from the plant onmany occasions without notifying the respondent.In respect to the,manner in which the record of "thirds" was kept,Evington testified, without denial, that the last time she was shown'the records there were only five "thirds" marked against her.Grubbadmitted that there were a number of girls who had as large a totalof "-thirds" as Evington at the close of the record keeping on October1,1941, but he testified that they did not have as large a total onSeptember 25=3 working days earlier, and the day on which Eving-ton was discharged.Walser admitted that he actually showed theinspectors the "thirds" they passed only about half .the time.Therespondent made no attempt to ascertain whether Evington hadworked on the Order about which the Philadelphia QuartermasterDepot complained. In fact both Robertson and Grubb stated thatthey were of the opinion that Evington did not work upon that ship-ment:We are of the opinion that the record establishes that the respond-ent was coiicerned over the number of "thirds" passed find had takenappropriate steps to remedy the situation by warning its inspectors.However, we are not, satisfied that Evington was discharged for hav-ing passed the largest number of "thirds," as the respondent asserts.We have heretofore found that the respondent was opposed to theUnion, that in August Second Hand Wralsei had inquired aboutEvington's solicitation of union memberships among the employees,and that he had stated early in September, only a short time beforeEvington's discharge, that the respondent could produce "goodreason" for the discharge of a union niember. In the light of these'circumstances we are unable to credit the respondent's explanation forthe discharge of Evington.We note that the warnings of Walserthat inspectors world be "laid off" if they were not more careful about NORTH CAROLINA FINISHING CO.195'passing "thirds," and of Grubb that "you will have to improve your,inspection if you .keep your jobs" came at a time when the, responcl-eut's . -statistics indicated a downward trend 11 in_ the passage of"thirds,"but when union organizational activity was increasing. It'was at this period that Evington's active role m union affairs. became.known to the respondent. It is also significant that, .when Robertsonheard of'the'complaint from the Philadelphia Quartermaster Depot,he told Grubb "to fire an employee" if necessary, and that he did so,in spite of the fact that he testified as follows about that complaint :"There is no way to tell without examining the sheet. In other words,,these could be `seconds,' and probably more of them are `seconds'thtiii `thirds.'There may be a `third' in it, or there may be two ormay be three." t'Moreover, within a few days after the dischargeof Evington the respondent discontinued its practice of keeping It,record of "thirds" passed by its various inspectors.Walser'sinethodof keeping the records on the passage of "thirds,"andWalser's lid Grubb's conflicting accounts of the, technique bywhich they arrived at the conclusion that Evington had passed themost `'thirds," raise additional doubts 'concerning the respondent'sexplanation for the discharge.Evington testified, without denial,and we find, that the last time she was shown the records on "thirds"there were only five "thirds" marked against her.Such fact coupledni i_thWalser s admission that he showed the inspectors the "'thirds"which they passed only about 50 percent of the time, and Grubb'sstatement that on October 1, 1941, 3 working days after Evington'sdischarge, there were a number of girls who had passed as manythat the records do not inspire confidence in their accuracy.Likethe Trial Examiner, we also lack confidence in the testimony ofWalser and Grubb 'respecting their method of determining thatEvington had passed the most "thirds."The inconsistencies in thetestimony ofWalser Inid Grubb as to when and how the, totals on"thirds" were ascertained and entered on the record sheet, the con-fusion in their testimony as to when and how the statistics had beengathered on the number of clays which inspectors had worked duringthe record period, and the difference in their explanations of thefact that Doby was not discharged until later than Evington despitethe fact that she passed more "thirds",! persuade" us that the re-see supra,-p GThe record indicates that the respondent etas not regnued to replace an} of the sheetabout which the complaint was made and it kept no recoi d of ''seconds ' passed by Inpec-ioo,"Passing over Doby to discba,ge Esington is tendered all the more inexplicable by\l'alsei's testimony that Dobv was generally known as a poor woil:er and that she wasabsent fionl the plant on nanny; occasions as ithout notifying the respondent 196DECISIONS'OF NATIONALiLABOR RELATIONS BOARDspondent did, not make a good faith effort to determine which of theinspectors had passed the greatest number of "thirds."By reason of the facts heretofore found we conclude, as did theTrial Examiner, that the real reason for Evington's dismissal wasthe respondent's opposition to her known union activity.We ac-cordingly find, as did the Trial Examiner, that the respondent dis-couraged membership iin the Union by discriminating. in regard. to'hire and tenure of employment of Annie Mae Evington,and<therebyinterfered with,- restrained, and coerced its employees in the exerciseof the rights guaranteed in Section7 of the Act.IV. THE EFFECT OF- THE UNFAIR LABOR PRACTICES UPON COMMERCE'The activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving ' found that the respondent has engaged in unfair laborpractices,we shall order the respondent to cease and desist there-from, and to take certain affirmative action designed to effectuatethe policies of the Act.We have found, that the respondent, by discharging and failingto reinstateAnnie Mae' Evington discriminated in regard to herhire and tenure of employment. . We shall, therefore, order the re-spondent to offer her immediate and full reinstatement to her former ora substantially equivalent' position without prejudice to her seniorityor.other rights and privileges, and to make her whole for any lossof pay she may have suffered by reason of the respondent's discrim-ination against her, by payment to her of a sum of money equal to theamount which she would normally have earned as wages from 'thedate of the discharge to the date of the ,respondent's offer of rein-statement,lessher net earnings" during said period.Upon the basis of the foregoing findings of fact and upon the entirerecord in, the case, the Board makes. the following:14By "net earnings"ismeant eainin s less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incur red but for his unlawful.discharge and the consequent necessity of his seeking employment elsewhereSeeHatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners 'ofAmerica,Lumber andSawmill Workers Union, Local2590, 8 N L. R. B 440. Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings 'SeeRepublic Steel Corporation v. N L R B.,311 U. 8 7. NORTH CAROLINA' FINISHINGCO:--197CONCLUSIONS OF,LA1W -"'1.TextileWorkers Union of America, affiliated,with the- Congressof Industrial Organizations, is a labor organization within' the mean-ing of Section 2 (5) of, the Act.2.By discriminating-in regard to the'hire-and tenure, of-employ-in Textile Workers Union of America, affiliated-with the C, I. 0., the'respondent has engaged in and is engaging in unfair labor, practices,.withiir the meaning of Section, 8 :(3) of the Act..3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of, the ,Act, therespondent has engaged in and is engaging-in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair. labor practices. are unfair labor practicesaffecting, commerce, within the meaning of Section.2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof l:1w and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, North Carolina Finishing Co., its 'officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica, affiliatedwith the C. I. 0., or any other labor organization ofits employees, by discharging, laying off, or refusing to reinstate any'of its employees, or in any other manner discriminating in regard totheir hire or tenure of employment or any terms or-conditions of theiremployment ;-(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain' collectively throughrepresentatives of, their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Annie Mae Evington immediate and full reinstate-ment to her former or substantially equivalent position, without prej-udice to her seniority or other rights and privileges;(b)Make whole the said Annie Mae Evington for any loss of earn-ings resulting from the respondent's discrimination against her bya '198DECISIONS'0'F.NATIONAL. LABOR-REILATIONS ' BOARDpayment to her of a suin of money equal to that which she ivouldnormally have earned as wages from the date of her discharge to thedate of the respondent's offer of reinstatement, less her net earnings-during said period;I(c)Post immediately in conspicuous places throughout its plant,-nearSalisbury, North Carolina, and maintain for a period of at leastsixty (60) consecutive days from the date of posting;_iiotices stating(1) that the respondent will not engage in the conduct from which'it isordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; (2) that it will take the affirmative action set forth in par-agraphs 2 (a) and (b) of this Order; and (3) that the respondent'semployees are free to become or remain members of Textile WorkersUnion of America, affiliated with the C. I. 0., and that the respondentwill not discriminate against any employee because of membership iiior activity on behalf of that organization;(d)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the receipt of this Order what steps 'therespondent has taken to comply herewith;AND IT IS FU THER ORDEREDthat the complaint, insofar aS' it allegesthat the respondent, ' by "warning employees not to converse withknown union members," by "granting wage increases immediatelyfollowing organizational activities of the Union," and-by discriminat-.ing againstWalter Orrell, Clifford Myrick, and Everett C. Conrad,union officers, by transferring them to undesirable.ahd'less remunera-tive positions, has engaged in unfair labor practices within the mean-ing-of Section 8 (1) of the Act, and by discriminating against CarlCecil Peeler and Bernard Peeler in regard to their hire or tenure ofemployment, or terms or conditions of employment, has engaged inunfair labor practices within the meaning of Section 8 (3) of theAct, be, and it hereby is, dismissed.0h